DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to because the drawings presented are generally unclear and difficult to interpret. Many of the drawing lines are light and unclear (Figures 1-10 include drawing lines which are very light and difficult to read, while most of the reference numerals are generally distinct and readable). Additionally, numerous Figures include text that is illegible (at least Figures 1, 3, 6-7, and 9-10 all include text that is at least partially unreadable). Corrected drawing sheets in compliance with 37 CFR 1.121 are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

Claim Objections
Claim 1 recites “the 10pellet hole is sized to accept a fusible pellet” and “when a fusible pellet is inserted into the pellet hole”. This is unclear due to multiple recitations of “a fusible pellet”. Examiner recommends that the second recitation of “a fusible pellet” is replaced with “the fusible pellet”. Appropriate correction is required.
Claims 1, 6, and 14 recite “when the fusible pellet is inserted into the pellet hole, while the upper arm and lower arm are aligned in a 10locking position, it holds the upper arm and the lower arm together in a spring loaded position”. This limitation is unclear due to the term “it”. Examiner recommends that “it” is replaced with “the fusible pellet”. Additionally, claim 14 lacks a comma between “the pellet hole” and “it”. Examiner recommends that a comma is added for clarity and uniformity with claims 1 and 6. Appropriate correction is required.
Claims 8 and 16 recite “Rose's metal Field's metal”. This appears to be a typographic error and should read “Rose's metal, Field's metal”. Appropriate correction is required.
Claim 14 recites “a hinge pin” and “the collar and is sized to accept an inserted hinge 20pin”. Examiner recommends that “the collar and is sized to accept an inserted hinge 20pin” is replaced with “the collar and is sized to accept the hinge 20pin”, since consistent terminology and phraseology must be maintained throughout the claims. Appropriate correction is required.
Claim 14 recites “an upper portion of the pellet hole traverses through the upper arm and a lower portion of the pellet hole traverses through the lower arm so that when 25the fusible pellet is inserted into the pellet hole”. Examiner recommends that “the fusible pellet” is replaced with “a fusible pellet” for proper antecedent basis. Appropriate correction is required.
Claim 20 recites “so that an inserted hinge pin is held”. Examiner recommends that “so that an inserted hinge pin is held” is replaced with “so that the hinge pin is held”, since consistent terminology and phraseology must be maintained throughout the claims. Appropriate correction is required.
Examiner notes that Claims 2-5, 7, 9-13, 15, and 17-19 are objected to for depending from a base claim with an objection.

Allowable Subject Matter
As best understood, Claims 1-20 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634